MEMORANDUM DECISION                                               FILED
                                                                   Jun 30 2016, 8:54 am

      Pursuant to Ind. Appellate Rule 65(D), this                       CLERK
      Memorandum Decision shall not be regarded as                  Indiana Supreme Court
                                                                       Court of Appeals
      precedent or cited before any court except for the                 and Tax Court

      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
      Robert Summerfield                                     Gregory F. Zoeller
      CGS Law Group                                          Attorney General of Indiana
      Indianapolis, Indiana
                                                             Tyler G. Banks
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Samantha Cooper,                                           June 30, 2016

      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 48A02-1512-CR-2052

              v.                                                 Appeal from the Madison Circuit
                                                                 Court
      State of Indiana,                                          The Hon. Thomas Newman, Jr.,
                                                                 Judge
      Appellee-Plaintiff.
                                                                 Trial Court Cause No. 48C03-1402-
                                                                 FB-334




      Bradford, Judge.



                                            Case Summary
[1]   On January 26, 2015, Appellant-Defendant Samantha Cooper pled guilty,

      pursuant to a written plea agreement (“the Agreement”), to two counts of Class

      Court of Appeals of Indiana | Memorandum Decision 48A02-1512-CR-2052 | June 30, 2016     Page 1 of 4
      B felony aiding, inducing, or causing robbery. The Agreement provided that

      the executed portion of Cooper’s sentence was not to exceed six years. The

      Agreement also provided that Cooper waived the right to appeal any sentence

      that was within the terms of the Agreement. On February 23, 2015, the trial

      court sentenced Cooper to an aggregate sentence of ten years, with six executed

      and four suspended to probation. Cooper contends that the trial court abused

      its discretion in sentencing her. Because we conclude that Cooper has waived

      the right to challenge her sentence, we affirm.



                            Facts and Procedural History
[2]   On February 19, 2014, Cooper was in the home of Leroy Smith, arranging with

      her boyfriend, via text message, a robbery of Smith. Smith’s son and a friend of

      Smith’s were also present. After Cooper transmitted the required information

      to her boyfriend, he, armed with a long gun, and another man broke into

      Smith’s home. The robbery attempt apparently failed when the intended

      victims disarmed the boyfriend, threw him down a flight of stairs, and “beat

      him up in the process.” Tr. p. 8.


[3]   On February 26, 2014, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Cooper with two counts of Class B felony aiding, inducing, or causing

      robbery. On January 26, 2015, Cooper and the State entered into the

      Agreement. In exchange for pleading guilty as charged, Cooper agreed to “A

      CAP OF SIX (6) YEARS ON ANY PART OF THE SENTENCE ORDERED

      EXECUTED BY THE COURT.” Appellant’s App. p. 32. The Agreement

      Court of Appeals of Indiana | Memorandum Decision 48A02-1512-CR-2052 | June 30, 2016   Page 2 of 4
      also provided that “The Defendant hereby waives the right to appeal any

      sentence imposed by the Court, including the right to seek review of the

      sentence pursuant to Appellate Rule 7(B), so long as the Court sentences the

      Defendant within the terms of this plea agreement.” Appellant’s App. p. 33.

      Also on January 26, 2015, Cooper pled guilty as charged. On February 23,

      2015, the trial court sentenced Cooper to an aggregate sentence of ten years,

      with six executed and four suspended to probation.


                                 Discussion and Decision
[4]   Cooper contends that the trial court abused its discretion in sentencing her by

      failing to issue a sentencing statement containing its reasons for imposing

      sentence or stating those reasons on the record. As the State notes, however,

      the Agreement provides, inter alia, that Cooper has waived the right to challenge

      her sentence on appeal so long as it is within the Agreement’s terms. We have

      held that “a defendant may in a plea agreement waive his right to a direct

      appeal of the sentence.” Perez v. State, 866 N.E.2d 817, 820 (Ind. Ct. App.

      2007), trans. denied. The Agreement provided that the trial court could impose

      an executed sentence of no more than six years, which is precisely what the trial




      Court of Appeals of Indiana | Memorandum Decision 48A02-1512-CR-2052 | June 30, 2016   Page 3 of 4
      court did.1 Because Cooper’s sentence is within the terms of the Agreement,

      she has waived the right to challenge it on direct appeal. See id. (where plea

      agreement contained sentencing range of thirty to fifty years and waiver of

      sentence challenge, concluding that defendant could not challenge forty-seven-

      year sentence on appeal because it was within terms of plea agreement).


[5]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, J., concur.




      1
        The essence of Cooper’s argument seems to be that there is some confusion regarding the sentence actually
      imposed, pointing specifically to the following passage in the trial court’s sentencing order:
               [T]he Court now sentences the defendant as follows: On Count[] I, to the custody of the
               Indiana Department of Correction for a period of 10 years. On Count[] II, to the custody
               of the Indiana Department of Correction for a period of 10 years concurrent with 6 years
               executed and 4 years suspended.
      Appellant’s App. p. 47. Cooper argues that this passage could lead one to believe that the trial court imposed
      an executed sentence of sixteen years, not six, which would take her sentence outside the parameters of the
      Agreement. The passage, however, includes the word “concurrent[,]” which precludes any reasonable
      confusion about whether the sentences are, in fact, to be served consecutively.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1512-CR-2052 | June 30, 2016                Page 4 of 4